Lumpkin, Justice.
Jackson recovered a verdict against the Savannah Street Railroad, an incorporated company, in the city court of Savannah. The defendant carried the case to the superior court by certiorari, alleging in its petition that the verdict was contrary to law and the evidence, *369and to the charge of the court, and was excessive. The certiorari was dismissed, and the judgment of the city court sustained.
Quite an interesting question was presented and argued in this court, as to whether or not the proper procedure was observed in suing out the certiorari from the city to the superior court. It was insisted for the defendant in error that the judgment of the superior court dismissing the certiorari was right, because the case was not legally carried to that court, and consequently the merits of it could not there be considered and passed upon. We find, however, upon an examination of the record, that it is unnecessary to decide the question thus made. Granting, for the sake of the argument, that the case was regularly before the superior court, the judgment rendered was the proper one, even upon the assumption that the judge of that court undertook to pass on the merits of the case. An inspection of the evidence will show that the plaintiff made out at least a prima facie case against the company. This was sufficient to entitle him to a verdict, in the absence of any rebutting testimony in behalf of the defendant; and as the latter introduced no evidence at all, the plaintiff’s right to recover stood legally demonstrated. . The amount of the verdict, in view of all the facts, was reasonable, and therefore the complaint that it was excessive is without merit.
We cannot know positively from the record whether the judgment of the superior court dismissing the certiorari and affirming the judgment of the city court was based upon the ground that the case was improperly brought up, or upon the ground that the verdict in the plaintiff’s favor was right upon the facts; but this is immaterial, because, in any view of the ease, no good reason for disturbing the judgment of the city court was shown. Judgment affirmed.